DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/12/2021.  Claims  remain pending in the application. Claim 1 is independent.

Claim Objections
Applicant's amendment to claims corrects previous objection; therefore, the previous objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 14-16, 19-20, 32, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and/or" in lines 9 and 11, which rendering these claims indefinite because it is unclear what is included or excluded by the claim language.  For examination purpose, ".
Claims 3-6, 8-10, 14-16, 19-20, 32, and 37-40 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10, 14-16, 19-20, 32, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho (US 2016/0004311 A1, published on 01/07/2016), hereinafter Yliaho'311 in view of Robert et al. (US 2018/0067557 A1, filed on 08/28/2017), hereinafter Robert and Quigley et al. (US 2013/0038792 A1, published on 02/14/2013), hereinafter Quigley.

Independent Claim 1
Yliaho'311 discloses a drive circuit comprising: an input configured to receive an input signal representing audio information and haptic information (Yliaho'311, ABSTRACT; paragraph [0108]: an input configured to receive at least one master signal comprising a haptic signal part and an audio signal part; the haptic signal part is to be output or routed to the piezoelectric actuators for generating the haptic or tactile feedback on a display; the audio signal part is to be output or routed to a headset or headphones actuator for generating an acoustic wave heard by the user of the headphones); 
an audio output amplifier configured to generate an audio drive signal based on the audio information represented in the input signal (Yliaho'311, 313 in Figure 4; paragraphs [0114]-[0116]: the stream post-processor configured to separate the master signal into at least two signal types, e.g., audio and haptic signals; the stream post-processor 313 comprises a high pass filter to extract the higher frequency, i.e., audio/acoustic stream frequency spectrum, components of the master signal) (Yliaho'311, 313 in Figure 4; paragraph [0119]: the stream post-processors 313 can be configured to perform additional post-processing of the signal such as stream gain/volume control, which performing the same function as an audio output amplifier); and
a haptic output amplifier configured to generate a haptic drive signal for driving a haptic output transducer based on the haptic information represented in the input signal (Yliaho'311, 303 in Figure 4; paragraphs [0114]-[0116]: the stream post-processor configured to separate the master signal into at least two signal types, e.g., audio and haptic signals; the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components of the master signal) (Yliaho'311, 303 in Figure 4; paragraph [0119]: the stream post-processors 303 can be configured to perform additional post-processing of the signal such as stream gain/volume control, which performing the same function as a haptic output amplifier) (Yliaho'311, 203, 205, 209, and 211 in Figure 3; 303/203 and 305/205 in Figure 4; paragraphs [0099] and [0102]: the stream router/output processor 205 routes the signal streams from the stream post-processor 303, i.e., after haptic gain/volume control,  directly to different piezoelectric actuators 209, 211, i.e., haptic output transducer).
Yliaho'311 further discloses that the stream router/output processor routes the signal streams directly to different piezoelectric actuators according to their designation, i.e., mounting positions of different piezoelectric actuators localized on the display, by a stream to output transformer (Yliaho'311, Figure 2; paragraphs [0089], [0099] and [0102]) and the stream router/output processor 205 comprises a common audio post-processor 307 to perform output device equalisation or tuning in order that the stream output produces a better quality output (Yliaho'311, 205 in Figure 3; 205/307 in Figure 4: paragraph [0126]).
wherein the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring a voltage and/or current of the haptic output transducer, and to use said voltage and/or current of the haptic output transducer to determine any transducer-related latency and account for the transducer-related latency when deriving the haptic drive signal to dynamically tailor the haptic drive signal for the operation of the haptic output transducer; (2) wherein the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform when a corresponding audio sync marker is detected in the audio information.
Robert teaches a system and a method for generating tactile outputs (Robert, paragraph [0002]), (1) wherein the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring a voltage and/or current of the haptic output transducer, and to use said voltage and/or current of the haptic output transducer to determine any transducer-related latency and account for the transducer-related latency when deriving the haptic drive signal to dynamically tailor the haptic drive signal for the operation of the haptic output transducer (Robert, 161, 163, 167, and 169 in Figure1C; paragraphs [0183]-[0186]: the tactile output module includes: (1) haptic feedback controller 161 which is coupled to a plurality of tactile output generators, and selects one or more tactile output generators of the plurality of tactile output generators and sends waveforms to the selected one or more tactile output generators for generating tactile outputs; (2) amplifier 163 which receives waveforms from haptic feedback controller 161 and amplifies the waveforms prior to sending in accordance with a voltage and/or a current required by tactile output generator 167 for generating tactile outputs so that the signals sent to tactile output generator 167 produce tactile outputs that correspond to the waveforms received from haptic feedback controller 161; i.e., a voltage and/or a current (current state) of the tactile output generator must be detected by sensors in order to properly amplify the waveforms according to a voltage and/or a current required by tactile output generator1 (3) sensor 169 which detects states or state changes (e.g., mechanical position, physical displacement, and/or movement in ¶ [0186]; a current and/or a voltage in ¶ [0185]) of tactile output generator 167 or one or more components of tactile output generator 167 (e.g., one or more moving parts, such as a membrane, used to generate tactile outputs) and in accordance with the information provided by sensor 169 about the state of tactile output generator 167, haptic feedback controller 161 adjusts the waveforms output from haptic feedback controller 161, which sent to tactile output generator 167, optionally via amplifier 163) (Robert, Figure 5ZZ; paragraph [0322]-[0323]: generating tactile outputs based on states of tactile output generators, e.g., an inactive state, a pre-warm state, or an active state; in accordance with latency associated with generating tactile outputs, tactile output generator 167/5121 generates tactile outputs after a period of time after a tactile output trigger is received by tactile output controller 161/5120, wherein the period of time between receipt of a tactile output trigger and generation of a corresponding tactile output varies in accordance with a state of tactile output generator; i.e., determine latency based on states of 
(2) wherein the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform  (Robert, paragraph [0184]: haptic feedback controller 161 modifies audio signals and/or waveforms used for generating tactile outputs so that the audio outputs and the tactile outputs are synchronized by delaying (i.e., buffering) the audio signals and/or waveforms used for generating tactile outputs).
Yliaho'311 and Robert are analogous art because they are from the same field of endeavor, a system and a method for generating tactile outputs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Robert to Yliaho'311, (1) wherein the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring a voltage and/or current of the haptic output transducer, and to use said voltage and/or current of the haptic output transducer to determine any transducer-related latency and account for the transducer-related latency when deriving the haptic drive signal to dynamically tailor the haptic drive signal for the operation of the haptic output transducer; (2) wherein the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform.  Motivation for 
Yliaho'311 in view of Robert fails to explicitly disclose (2) wherein the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform when a corresponding audio sync marker is detected in the audio information.
Quigley teaches a system and a method for generating haptic data (Quigley, ABSTACT), wherein the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform when a corresponding audio sync marker is detected in the audio information (Quigley, Figure; paragraphs [0046]-[0047]; Claim 6: the host computer system 205 may have a buffer that is configured to process each stream; a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217, and haptic stream 221) of data and decode the three streams of data; the time alignment queue 223 includes delaying a fast data stream until the slowest data steam gets into the queue, and matching the video, audio, and haptic data according to timestamps (i.e., sync. marker); e.g., the time alignment queue 223 may delay the processing of the audio and haptic data packets until the video packet with the same timestamp (syn. Market) arrives in the queue; i.e., when haptic data is the fastest data streams entered into queue,  the time alignment queue 
Yliaho'311 in view Robert, and Quigley are analogous art because they are from the same field of endeavor, a system and a method for generating haptic data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Quigley to Yliaho'311 in view Robert, wherein the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform when a corresponding audio sync marker is detected in the audio information.  Motivation for doing so would allow users to experience the events in a live real-time environment (i.e., provide real-time user experience), and the users haptic and audio experience remains unaffected even when there is packet loss in the video data stream (Quigley, paragraphs [0015] and [0044]).

Claim 3
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a haptic recovery portion for recovering the haptic information from the input signal (Yliaho'311, 303 in Figure 4; paragraph [0114]-[0116]: a low pass filter in the stream post-processor 303 used to recover/extract tactile/haptic signal part from the master signal).

Claim 4
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses an audio recovery portion for recovering the audio information from the input signal (Yliaho'311, 313 in Figure 4; paragraph [0114]-[0116]: a high pass filter in the stream post-processor 303 used to recover/extract audio/acoustic signal part from the master signal).

Claim 5
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 3 and further discloses wherein the haptic recovery portion is configured to derive the haptic information from a designated portion of the input signal (Yliaho'311, 303 in Figure 4; Figures 7-8; paragraphs [0114]-[0116]: the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components in Figure 8 of the master signal in Figure 7).

Claim 6
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 5 and further discloses wherein the designated portion comprises at least one carrier frequency of the input signal (Yliaho'311, 303 in Figure 4; Figures 7-8; paragraphs [0114]-[0116]: the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components in Figure 8 of the master signal in Figure 7).

Claim 8
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 6 and further discloses where the designated portion is spread across a plurality of different carrier frequencies of the input signal (Yliaho'311, paragraph [0094]: the streams from a master signal are separated by frequency domain processing using band pass filtering to select at specific bands, i.e., the haptic/tactile signal can be separated at various specific frequency ranges).

Claim 9
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 8 and further discloses wherein the haptic recovery portion is configured to perform a spread spectrum demodulation process to derive the haptic information (Yliaho'311, paragraph [0094]: the streams from a master signal are separated by frequency domain processing using band pass filtering to select at specific bands, i.e., the haptic/tactile signal can be separated at various specific frequency ranges; the band pass filtering is equivalent to a spread spectrum demodulation/recovering process, see Yliaho, US 2015/0061846 A1, published on 03/05/2015, paragraph [0106] and Luden et al., US 2009/0128306 A1, published on 05/19/2009, paragraph [0027]).

Claim 10
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses wherein the input signal is carried by a single channel, and wherein the channel may be an audio channel (Yliaho'311, paragraph [0088]: the 

Claim 14
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a first filter configured to receive the input signal, to filter the audio information comprised in the input signal and to output a filtered signal to the haptic output amplifier (Yliaho'311, 303 in Figure 4; Figures 7-9; paragraphs [0114]-[0116]: a low pass filter is to filter out the higher frequency, i.e., audio/acoustic stream frequency spectrum, components of the master signal and extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components of the master signal) (Yliaho'311, 303 in Figure 4; paragraph [0119]: the stream post-processors 303 can be configured to perform additional post-processing of the signal such as stream gain/volume control after a low pass filter).

Claim 15
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a second filter configured to receive the input signal, to filter the haptic information comprised in the input signal and to output a filtered signal to the audio output amplifier (Yliaho'311, 313 in Figure 4; Figures 7-9; paragraphs [0114]-[0116]: a high pass filter is to filter out the lower frequency, i.e., tactile/haptic stream frequency spectrum, components of the master signal and extract the higher frequency, 

Claim 16
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses wherein the haptic information represents one or more of a magnitude of a haptic signal to be output by the haptic output transducer and a direction of the haptic signal to be output by the haptic output transducer and wherein the haptic information may define a pulse signal or waveform for driving the haptic output transducer (Yliaho'311, paragraph [0089]: tactile effects are generated across transducers in the display area as well as operating as an air displacement piston generating acoustic waves of defined amplitude, frequency and direction).

Claim 19
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a transformation unit, wherein the transformation unit is configured to receive the haptic drive signal and to modify the haptic drive signal based on one or more characterisation parameters  to generate a modified haptic drive signal, wherein the characterisation parameters represent data relating to one or more of: a mounting position of a haptic output transducer, one or more characteristics of a haptic actuator and one or more characteristics of a host device (Yliaho'311, 205/305/307/309 

Claim 20
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses wherein the input signal is a first input signal and wherein the drive circuit is configured to receive the first input signal and a second input signal, the haptic information being carried on a portion of either or both of the first and second input signals  (Yliaho'311, ABSTRACT; paragraphs [0108] and [0134]: a plurality of master signals, comprising a haptic signal part and an audio signal part, are input to the high-pass and low-pass filtering before processing gain/volume control).

Claim 32
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses at least said haptic output transducer, wherein the haptic amplifier is configured to generate output the haptic drive signal representing the haptic information contained in the input signal to at least said haptic output transducers (Yliaho'311, 203, 205, 209, and 211 in Figure 3; 303/203 and 305/205 in Figure 4; paragraphs [0099] and [0102]: the stream router/output processor 205 routes the signal streams from the stream post-processor 303, i.e., after haptic gain/volume control,  directly to different piezoelectric actuators 209, 211).

Claim 37
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a signal processor configured to output a mixed signal via a single channel, the mixed signal comprising i) an audio signal to be output by an audio output transducer and ii) a haptic signal to be output by said haptic output transducer (Yliaho'311,  201 in Figure 4; paragraphs [0086], [0088] and [0091]: an audio driver can be configured to generate a master signal comprising an audio/acoustic part and tactile/haptic part using frequency combining, temporal combining, or channel combining) (Yliaho'311,  paragraph [0108]: the haptic signal part is to be output or routed to the piezoelectric actuators for generating the haptic or tactile feedback on a display; the audio signal part is to be output or routed to a headset or headphones actuator for generating an acoustic wave heard by the user of the headphones).

Claim 38
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses wherein the haptic information defines a pulse signal or waveform for driving said haptic output transducer (Yliaho'311, paragraph [0089]: tactile effects are generated across transducers in the display area as well as operating as an air displacement piston generating acoustic waves of defined amplitude, frequency and direction).

Claim 39
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a transformation unit, wherein the transformation unit is configured to receive the haptic drive signal representing the haptic information derived by the haptic amplifier and to modify the haptic drive signal based on one or more characterisation parameters in order to generate a modified haptic drive signal (Yliaho'311, 205/305/307/309 in Figure 4: paragraphs [0123] and [0126]: the stream router/output processor 205 comprises an audio receiver matrix 305, which can be seen as a stream to output transformer to route or direct the input tactile/haptic stream to a suitable piezoelectric actuator or display output; the stream router/output processor 205 comprises a common audio post-processor 307 to perform output device equalisation or tuning in order that the stream output produces a better quality output; i.e., both transfer functions modify the input tactile/haptic stream by separating according to different piezoelectric actuators to be driven and then performing equalisation or tuning) (Yliaho'311, Figure 2; paragraphs [0089], [0099] and [0102]: the stream router/output 

Claim 40
Yliaho'311 in view of Robert and Quigley discloses all the elements as stated in Claim 1 and further discloses a haptic recovery portion for recovering the haptic information from a designated portion of the input signal (Yliaho'311, 303 in Figure 4; Figures 7-8; paragraphs [0114]-[0116]: the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components in Figure 8 of the master signal in Figure 7), wherein the input signal is carried by a single channel and the designated portion: is spread across a plurality of different carrier frequencies of the input signal; or comprises one or more carrier frequencies of the channel above 16kHz  (Yliaho'311, paragraph [0088]: the master signal can be carried by a single channel, e.g., frequency combining, temporal combining, or multiple channels, e.g., channel combining) (Yliaho'311, paragraph [0094]: the streams from a master signal are separated by frequency domain processing using band pass filtering to select at specific bands, i.e., the haptic/tactile signal can be separated at various specific frequency bands/ranges).

Response to Arguments
Applicant’s arguments filed on 04/12/2021 with respect to Claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any 
Applicant argues on Pages 6-7 of the Remarks that ' Regarding monitoring of voltage and/or current, Robert teaches at Paragraph [0186] that the sensor 169 may be a magnetic field sensor such as a Hall effect sensor or other displacement and/or movement sensor. The present invention, in contrast, is configured to monitor operation of the haptic output transducer by monitoring a voltage and/or current of the haptic output transducer '.
In response, examiner respectfully disagrees.  Robert discloses in paragraph [0185] that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0139327 A1 to Bau et al., published on 05/22/2014, paragraphs [0096], [0098], and [0102].